Citation Nr: 0434319	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  01-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, loss of sense of smell, and 
loss of sense of taste.

2.  Entitlement to service connection for asthmatic 
bronchitis


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
November 1992, including service in Southwest Asia during the 
Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2002, the veteran testified at a hearing at 
the RO before the undersigned.  In an October 2002 decision, 
the Board found that new and material evidence had been 
submitted to reopen the veteran's claims for service 
connection for an undiagnosed illness manifested by 
headaches, loss of sense of smell and loss of sense of taste, 
and for service connection for asthmatic bronchitis.  In July 
2003, the Board remanded the veteran's claims to the RO for 
further evidentiary development. 

A May 2002 statement contains a request for apportionment 
benefits.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The objective and probative medical evidence demonstrates 
that the veteran's complaints of headaches have been 
attributed to a diagnosed headache disorder, migraine 
headaches.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's complaints of loss of sense 
of taste and loss of sense of smell have been attributed to 
diagnosed disorders, e.g., chronic submandibular sialadenitis 
and chronic nasal polyps.

3.  The objective medical evidence of record is in 
approximate balance as to whether the veteran has asthmatic 
bronchitis which is due to his period of active military 
service.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by headaches, loss of 
sense of smell and loss of sense of taste was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2003).

2.  Giving the benefit of the doubt to the veteran, asthmatic 
bronchitis was incurred during his period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a report of medical history completed in January 1985, 
when he was examined for enlistment into active service, the 
veteran checked "no" as to having ear, nose, or throat 
trouble, asthma, shortness of breath, chronic cough, and 
frequent or severe headache.  When he was examined that day, 
nose, sinus, respiratory, and neurologic abnormalities were 
not reported, and the veteran was found qualified for active 
service.

Service medical records reflect that, in November 1995, the 
veteran experienced pain while chewing.  A fracture of the 
right mandibular condyle was noted on X-ray.  He underwent 
oral surgery for a closed reduction of the fracture.

In May 1986, the veteran was seen with complaints of nasal 
congestion and sore throat for three days.  Examination 
revealed his throat was normal, his lungs wee clear to 
auscultation and nasal mucosa was edematous.  The diagnosis 
was upper respiratory infection.  In February 1987, the 
veteran was seen with complaints of an early morning cough 
diagnosed as an irritant cough.  The veteran was advised to 
stop smoking.  In July 1987, he was seen with a two-day 
history of increased cough, chest pain and headache, 
diagnosed as a viral syndrome.  In October 1987, he 
complained of chest and body pain, fever and chills.  He had 
congestion and a productive cough.  An upper respiratory 
infection by history was diagnosed.

A November 1989 clinical entry indicates that the veteran was 
seen for complaints of a sore throat and chest pain for two 
days, with chills and fever.  It was noted that he was a 
smoker.  He was diagnosed with possible flu symptoms.  

In January 1990, the veteran was seen with complaints of 
tenderness to the left side of the head.  He reported that 
his wife said he had briefly blacked out the previous night.  
The veteran said when he touched his head the pain radiated 
to his face.  On examination, there was increased tenderness 
to palpation of the superior left temple. Upon examination, 
the assessment included the need to rule out temporal 
arthritis.  

In December 1990, the veteran was briefly hospitalized for 
treatment of smoke inhalation when a pot caught fire in his 
home.  The diagnosis was smoke inhalation, no sequelae.

A December 1991 periodic examination report reflects 
essentially normal examination findings, and the veteran was 
found qualified for retention.

A February 1992 clinical entry indicates that the veteran was 
seen with complaints of burning and salivation, especially 
with tart types of food, which had started when he was 
stationed in Southwest Asia.  The assessment was paratitis.  
In June 1992, the veteran reported having an itchy throat for 
three months.  For the past three weeks he was unable to 
smell or taste anything, and at night he had difficulty 
breathing.  Physical examination findings were essentially 
normal and the assessment was allergic rhinitis.

A separation examination report is not associated with the 
veteran's service medical records.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1993 to 2004, are associated with the 
claims file.  

A February 1993 VA outpatient record indicates that the 
veteran, who was 26 years old, was seen with complaints of 
shortness of breath and chest pain for the past month.  It 
was noted that the veteran had an unremarkable past medical 
history and was a smoker who inhaled.  He had a three-week 
history of chest tightness and a cough productive of yellow 
mucous.  After clinical examination, the impression was 
bronchitis, with a need to rule out tuberculosis, likely 
post-viral.  Antibiotics were prescribed and additional tests 
were scheduled.   The veteran was advised to return if his 
symptoms worsened.  A chest X-ray taken in February 1993 was 
within normal limits.

A February 1993 private hospital record, dated approximately 
one week later, indicates that the veteran was seen with 
complaints of a two-month history of shortness of breath with 
mild wheezing and moderate cough.  There was yellow sputum 
and subjective fever.  It was noted that the veteran did not 
smoke and that one week earlier, VA treated him with 
antibiotics.  Upon examination, the differential diagnosis 
was pneumonia bronchitis allergic reaction asthmatic 
bronchitis.  The final diagnosis was asthma with bronchitis.  

A March 1993 private pulmonary medicine examination report 
indicates that the veteran was evaluated for wheezing and 
shortness of breath.  It was noted that he gave a history of 
doing well until approximately a month earlier, when he 
noticed the onset of shortness of breath with wheezing and a 
dry cough.  The veteran also had subjective fevers.  The 
veteran denied a history of childhood asthma and denied 
smoking.  Upon examination, it was noted that the etiology of 
the veteran's illness was unclear.  The most likely 
considerations were asthma and sarcoidosis.    

An August 1993 private hospital record indicates that the 
veteran was seen in the emergency room for respiratory 
distress and was found to be having an acute asthmatic attack 
with acute bronchospasm.  It was noted that he had a history 
of asthma since returning to the United States from serving 
in Desert Storm.  It was also noted that he was noncompliant 
with follow-up of any of the programs he attended and 
medications prescribed at his discharge. 

The veteran underwent a Persian Gulf War Protocol examination 
in September 1993.  It was noted that he complained of 
wheezing and shortness of breath, and loss of sense of taste 
and smell.  He said he was on the grave registration detail, 
that is, he recovered bodies (seven in total) and was 
involved in transportation of wounded troops.  He denied 
having any health problems while in Southwest Asia and said 
he was very near burning oil wells, just outside Kuwait City.  
It was noted that in July 1993, the veteran hit his head on a 
steering wheel, which caused loss of consciousness for which 
he was hospitalized with no sequelae.  His loss of sense of 
taste and smell was first noted in October 1990.  He said he 
quit smoking two years earlier and that asthma was diagnosed 
in February 1993.  The final diagnosis was asthma.

A December 1993 VA outpatient record indicates that the 
veteran was seen for treatment of an asthma exacerbation.

VA hospitalized the veteran for treatment of an upper 
respiratory infection in January 1994.  According to the 
discharge summary, the veteran had a history of steroid-
dependent asthma and developed a sore throat and dry cough 
approximately four days prior to admission.  His symptoms 
worsened, and the veteran currently also complained of a 
headache for the past two days, with a stiff neck and 
photophobia.  Treatment included antibiotics.  A lumbar 
puncture was performed that was unremarkable.  The discharge 
diagnoses were upper respiratory infection and asthma.

In April 1994, the veteran underwent VA general medical 
examination.  According to the examination report, he had 
served in Kuwait during the Gulf War.  Upon returning to Fort 
Campbell, he experienced recurrent complaints of sinus 
drainage and asthma that was treated with prescribed 
inhalers.  After discharge, the veteran experienced recurrent 
exacerbations of shortness of breath and wheezing that 
necessitated use of steroids.  Upon examination, the 
pertinent diagnosis was asthma onset while in service at Fort 
Campbell shortly after the Gulf War.  Another diagnosis was 
history of chronic recurrent sinusitis with persistent 
drainage, not responsive to over-the-counter medications.  
The veteran reported having a negative sinus series at a 
private hospital, associated with his return from the Gulf 
War.

Also in April 1994, the veteran underwent another Persian 
Gulf War protocol examination.  It was noted that he was 
exposed to oil and oil fumes while in the Persian Gulf.  The 
veteran had no complaints of headaches, and said he had 
asthma since his return and gradually lost his sense of taste 
and smell.  

A January 1995 VA outpatient record indicates that the 
veteran was seen for complaints of cough and wheezing and 
noted to have a history of asthma.  The diagnostic impression 
was asthma, and medication was prescribed.

A September 1996 VA progress note indicates that the veteran 
was seen for multiple complaints associated with the Gulf 
War.  It was noted that during 1995 he had missed several 
scheduled appointments because he was discouraged with the 
system.  His problems included asthma and absence of sense of 
smell and taste.  On examination, there was no finding of 
headache or visual problems.  The veteran had a burning in 
his throat that improved with drinking cold water.  The 
clinical assessment included asthma and Persian Gulf War 
Syndrome problems.  Additional clinical consultations were 
recommended.

In an October 1996 written statement, the veteran's wife said 
that she met him in May 1993 and witnessed his having asthma 
attacks.  She observed that he had headaches and no sense of 
taste and smell.

In a July 1997 written statement, the veteran said he was 
unable to taste or smell anything because of recurrent sinus 
tumors, for which he had undergone repeated surgical removal.

At a June 1999 Board hearing, the veteran denied experiencing 
asthma symptoms until his return from Southwest Asia to 
Germany.  He reported that he did not receive treatment there 
because he was going through a permanent change of station 
and his unit was being deactivated.  The veteran said that on 
his return to the United States he was given inadequate 
treatment while at Fort Campbell.  He said he was seen for 
complaints of loss of sense of smell and taste and given a 
nasal inhaler, antibiotics, and another type of inhaler.

VA outpatient medical records, dated from December 2000 to 
January 2002, reflect that the veteran was initially seen in 
the Otolaryngology Clinic in July 2001.  It was noted that he 
had a history of burning in his throat since he was in Desert 
Storm.  The veteran complained of globus and constant throat 
clearing.  He had a history of nasal polyposis for which he 
underwent two surgeries, most recently in 1999.  He had no 
sign of nasal symptoms at the current time, aside from clear 
to white nasal drainage, and no facial pain.  He also 
complained of a bad taste and coughing in the morning.  He 
complained of postnasal drainage.  Upon examination, the 
clinical impression was that the veteran had signs and 
symptoms of silent reflux, a diagnosis of high acid 
sensitivity, and nasal polyposis.  He was advised on 
gastroesophageal reflux diease (GERD) control and placed on 
medication.

An October 2001 VA record entry indicates that the veteran 
was seen in the VA outpatient war-related illness clinic.  It 
was noted that he was concerned about his multiple complaints 
and their relationship to possible toxic exposure in the 
Persian Gulf, particularly the nerve gas exposure from the 
Camassia Bunker.  It was further noted that the VA physician 
discussed this with the veteran and the difficulty in 
establishing a nexus between potential exposure and his 
current medical problems.  

When he was seen in the VA Otolaryngology Clinic in November 
2001, the clinical impression was allergic rhinosinusitis 
with a component of vasomotor rhinitis.  It was noted that 
the veteran's polyps were well managed with his nasal 
steroids.  A December 2001 VA outpatient record includes 
diagnoses of asthma and nasal polyps.  The veteran was status 
post ablation in April 1999.

In a February 2001 letter from the Office of the Secretary of 
Defense, the veteran was advised that in 1997 he was notified 
that if he was with his unit on specific days in March 1991, 
he may have been exposed to a very low level of chemical 
agent resulting from the demolition of munitions in Iraq.  
The veteran was further advised that current models predicted 
that if he was with his unit at the time of the demolition, 
he might have been exposed to very low levels of chemical 
agent for a brief period of time (less than three days) after 
the demolition.  However, it was further noted that 
"possible exposure areas are now considered to be generally 
smaller than those modeled in 1997."  Based on current 
medical evidence and ongoing research, "there [was] no 
indication that any long-term health effects would be 
expected from the brief, low-level exposure to chemical 
agents that may have occurred" in Iraq.  A fact sheet that 
included analysis and information obtained since 1997 was 
enclosed.

In March 2001, the veteran submitted medical information 
retrieved from an Internet website regarding the effects of 
sarin gas.

In January 2002, the veteran underwent VA general medical 
examination by the physician who had examined him in 1994.  
According to the examination report, the veteran complained 
of shortness of breath and coughing.  He reported that in 
approximately 1991, while in Germany, he started to 
experience symptoms of shortness of breath with a cough, 
requested an evaluation and was treated symptomatically.  His 
condition worsened and in 1992, after discharge, he required 
hospitalization because of severe shortness of breath and 
diagnosed with bronchial asthma.  Since then, the condition 
required multiple visits to emergency rooms, because of acute 
shortness of breath, with his last hospitalization one year 
ago.  The veteran experienced persistent chronic symptoms and 
used an inhaler and other prescribed treatments.  He also 
experienced nasal congestion that started in approximately 
1992 and was diagnosed with allergic rhinitis that was 
treated symptomatically.  In 1993, the veteran was found to 
have nasal polyps that required at least three surgical 
procedures to remove them.  It was noted that a chest X-ray 
taken in July 2001 was negative.  Pertinent diagnoses 
included bronchial asthma and allergic rhinitis with nasal 
polyps.

At his June 2002 Board hearing, the veteran said that he 
served in Southwest Asia from January to May 1991, and was a 
material storage and handling specialist.  During that time, 
he traveled through mine fields and oil wells and was exposed 
to oil smoke and heat, for which he wore a gas mask that was 
not helpful because of the soot, so dust masks were issued.  
He indicated that he started having headaches from the fumes 
while in Southwest Asia but did not seek medical treatment at 
that time.  When he traveled to an area away from the fumes 
where the air was fresh, he did not have headaches.  He said 
VA currently treated his headaches with prescribed 
medication.  The veteran stated that he started to lose his 
sense of taste and smell when he returned to Germany from 
Desert Storm.  After returning to the United States, his unit 
was deployed to Florida during Hurricane Andrew, and after 
his return Fort Campbell, he went to the TMC (troop medical 
clinic) for evaluation and was given a steroid inhaler for 
what he was told were allergies.  He testified that he 
regained some parts of his sense of taste and smell due to 
prescribed medication and nasal surgery to remove polyps.  He 
denied having problems with his sense of taste and smell 
prior to serving in Southwest Asia.  The veteran acknowledged 
that his bronchitis was a diagnosed condition that did not 
fall under the category of an undiagnosed illness.  He said 
he did not have asthma prior to going to the Persian Gulf, 
and said he experienced shortness of breath while at Fort 
Campbell.  He currently took prescribed medications, 
including a steroid inhaler, for his asthmatic bronchitis.

In June 2003, the National Personnel Records Center advised 
the RO that there were no Troop Medical Clinic records from 
Fort Campbell, Kentucky, regarding the veteran, for the 
period from November 1991 to November 1992.

VA outpatient medical records dated through January 2004 
reflect the veteran's treatment for various diagnosed 
illnesses including nasal polyps and asthma.

Pursuant to the Board's July 2003 remand, in January 2004 the 
veteran underwent additional VA examinations.

According to the VA general medical examination report, the 
physician who examined him in 1994 and 2002 re-examined the 
veteran.  It was noted that the examiner reviewed the 
veteran's claims files.  The veteran reported that in 
approximately 1991, after returning from the Gulf War, he 
noticed some poor taste and smell sensation and these 
conditions persisted.  The veteran had multiple evaluations 
and medical treatment and was diagnosed as having chronic 
rhinitis and sinusitis and required at least four surgical 
procedures for repair and removal of the nasal polyps, most 
recently in May 2003.  The veteran also had a history of 
chronic bilateral submandibular sialadenitis.  He had 
headaches, approximately three times a week that usually 
lasted for one day, denied double vision, etc., with them and 
took prescribed medication.  The veteran continued to have 
some poor taste and lack of smell.  He was scheduled to have 
an ear, nose and throat (ENT) and neurological evaluation and 
the examiner referred to those examination reports for 
further clarification of these conditions.   

Further, the VA examination report reflects that the veteran 
experienced coughing and shortness of breath that started in 
approximately 1991 after he returned from the Gulf War.  
After he was in areas where he inhaled smoke from burning oil 
fields, Sarin gas, and diesel fumes, he started to cough and 
was short of breath.  He was diagnosed with chronic bronchial 
asthma for which he took prescribed medication, including 
inhalers.  He had some dyspnea most of the time and coughed 
during the day.  Post-service, the veteran said he worked at 
a furniture warehouse as a fork lift operator for about three 
years and denied inhalation of toxins during hat time.  He 
also worked in the brick and the steel industry, with no 
significant contaminations.  

Upon examination, the clinical impression included migraine 
headaches, chronic rhinitis-nasal polyps with hyposmia and 
hypogeusia (reference was made to the ENT examination report) 
and chronic bronchial asthma.  A chest X-ray was normal and 
there was no pleural abnormality seen.  In the VA examiner's 
opinion, it was at least as likely as not that the veteran's 
headaches, loss of sense of taste and loss of sense of smell 
were secondary to the experiences that the veteran had during 
the Gulf War experience.  The VA examiner further opined that 
the veteran's asthmatic bronchitis was at least as likely as 
not secondary to exposure to the smoke from the burning oil 
fields in "South[west] Asia" and to possible sarin gas 
exposure during that period of time.

According to the VA ENT examination report, the examiner 
reviewed the veteran's medical records and his computerized 
VA patient records.  It was noted that the veteran had 
complained of headaches and loss of sense of taste and smell 
for a long time, and was seen in the Otolaryngology Clinic 
for a long time regarding his nasal polyps and salivary gland 
problems.  He underwent four previous sinus surgeries for the 
polyps, and complained of no sense of smell or taste.  He 
used prednisone in the past.  The veteran complained of thick 
crusting mucus from his nose, and used prescribed nasal 
sprays.  He had a problem with his salivary gland in the 
past, had swelling and pain of both submandibular glands and 
was diagnosed with chronic bilateral intermittent 
submandibular sialadenitis and chronic nasal polyps.  

Further, the ENT examination report indicates that the 
veteran complained of headaches with a history of a broken 
jaw in 1987.  It was noted that his headaches started in 1987 
(1997?) after the Gulf War and were described as starting 
between the eyes and going to the temple bilaterally and 
pounding.  He felt his blood pressure rise.  The headaches 
occurred three times a week and lasted approximately six 
hours each time, with no nausea or vomiting.  The veteran 
described the intensity of his headache as 10 on a scale of 1 
to 10.  His headache was associated with photophobia and 
phonophobia, and he had to lie down in a dark room when the 
headache occurred.  His loss of sense of smell and taste 
started after the Gulf War.  The veteran also had two 
hospitalizations due to psychosis, anxiety, and depression.  
It was noted that in April 2003 the veteran underwent a 
maxillofacial computed tomography (CT) scan that showed near 
complete opacification of the left maxillary sinus, and fluid 
level was seen.  Almost complete opacification of the frontal 
and ethmoid sinuses was also seen, and fluid levels were 
present in the spenoidal sinuses.  Mild mucosal thickening 
was present in the right maxillary sinus.  

The clinical diagnoses were nasal polyps, chronic bilateral 
intermittent submandibular sialoadenitis and migraine 
headaches.  The VA ENT medical specialist opined that the 
veteran's loss of smell and taste were related to his chronic 
mandibular sialadenitis and the chronic nasal polyps.  
According to the physician, this problem was part of the 
Samter triad, which is idiopathic and not related to the 
veteran's military service.  As to the veteran's complaints 
of headaches that started after the Gulf War, the VA examiner 
noted that the headache described was typical of migraine 
headaches that were also idiopathic.  In the VA ENT 
specialist's opinion, the veteran's headaches were not 
related to his active military service.  The VA examiner 
noted that the veteran had a head trauma with a broken jaw in 
1987 when he played football, but his headaches did not start 
for five or six years, so the physician did not think the 
headache was related to the jaw injury.

II.  Legal Analysis
A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2002 and December 2003, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed October 2001 SOC, and by 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2004 SSOC 
contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service".  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied.

1.  Undiagnosed Illness Manifested by Headaches, Loss of 
Sense of Smell,
and Loss of Sense of Taste

In the present case, the veteran contends that he suffers 
from a disability that is a manifestation of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The Board notes that the veteran contends that he suffers 
from an undiagnosed illness manifested by headaches, loss of 
sense of smell, and loss of sense of taste as a result of 
unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia Theater of 
operations.  In other words, he is claiming that his signs 
and symptoms are manifestations of undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a);  See Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(specifically addressing claims based on ionizing radiation 
exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings regarding 
headaches, aside from the 1987 complaint of headache that was 
associated with a viral syndrome.

At the time of the veteran's September 1993 and April 1994 VA 
Persian Gulf War examinations, there were no complaints of 
headaches, or abnormal clinical or laboratory test findings. 
Later, at the time of his April 1994 and 2002 VA general 
medical examinations there were no complaints or findings 
referable to headaches. Moreover, at the time of the 
veteran's January 2004 VA general medical and ENT 
examinations, migraine headaches were diagnosed.
The Board notes that the veteran's claimed headache disorder 
has been diagnosed, and accordingly there is no basis for his 
claim that he had an undiagnosed illness due, in part to 
headaches, occasioned by service in the Persian Gulf.  In 
this regard, several of the recent VA medical examinations of 
record have specifically identified the veteran's claimed 
headache disorder as migraine headaches.  Thus, the relevant 
medical evidence does not show that the veteran currently has 
an undiagnosed illness, manifested in part by headaches that 
can be related to service under the provisions of 38 C.F.R. § 
3.317.  As the veteran's claimed disorder has been diagnosed, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
cannot be used to establish service connection.  See 38 
C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the claim 
must be decided on a direct basis.  The Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed headache disorder.  The evidence of record 
shows that the first objective medical findings of headaches 
were not until 1994, when VA hospitalized the veteran for 
treatment of an upper respiratory infection, but a lumbar 
puncture was negative and a headache disorder was not 
diagnosed at that time.  Diagnoses of migraine headaches were 
also rendered during 2004 VA examinations.  However, there 
has been no competent medical evidence linking the veteran's 
migraine headaches to his period of active military service 
or during any applicable presumption period.

Although the 2004 VA general medical examiner associated the 
veteran's migraine headaches with active military service, 
that examiner essentially deferred to the ENT examination 
findings.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the Board's judgment, is the January 2004 
opinion from the VA ENT physician who reviewed the veteran's 
computerized VA outpatient records and medical records in the 
claims file and provided a clear rationale for his opinions.  
The ENT medical specialist opined that the veteran complained 
of headaches typical of migraine headaches that were 
idiopathic.  In the ENT physician's opinion, the veteran's 
headaches were unrelated to active service, including a jaw 
injury in service.  

While the Board is sympathetic to the veteran's sincere 
belief that his headaches are related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced in service; he is not qualified to 
render an opinion as to whether the current headaches are 
related to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence, or lack thereof, is more probative in this case.

The veteran also claims that his undiagnosed illness is 
manifested by a loss of sense of smell and loss of sense of 
taste.  A review of his service medical records demonstrates 
that the record is devoid of findings regarding loss of sense 
of smell and loss of sense of taste.

At the time of the veteran's September 1993 and April 1994 VA 
Persian Gulf War examinations, he complained of a loss of 
sense of smell and taste.  However, there were no abnormal 
clinical or laboratory test findings or diagnoses referable 
to loss of sense of smell and loss of sense of taste.

At the time of the April 1994 VA examination, there were no 
complaints referable to loss of sense of taste or loss of 
sense of smell.  There were normal clinical findings. 

In his July 1997 written statement, the veteran attributed 
his loss of sense of smell and loss of sense of taste to 
recurrent sinus tumors.

At the time of the January 2002 VA general medical 
examination, complaints were referable to loss of sense of 
taste or smell, but clinical findings and diagnoses were 
referable to these complaints.

At the time of a January 2004 VA general medical examination, 
it was noted that the veteran reported a loss of sense of 
taste and loss of sense smell since returning from the Gulf 
War, which the examiner opined was secondary to the veteran's 
Gulf War experience.  However, the January 2004 ENT medical 
specialist opined that the veteran's loss of sense of smell 
and loss of sense of taste were related to his diagnosed 
chronic mandibular sialadenitis and chronic nasal polyps, 
which was part of the Samter triad, and was noted to be was 
idiopathic and unrelated to the veteran's active service.

More persuasive in this regard is the January 2004 opinion 
from the VA ENT physician who reviewed the computerized VA 
outpatient records and the veteran's claims file and 
concluded that the veteran's loss of sense of taste and smell 
was not related to active service.  More important, as noted 
above, the VA general medical examiner expressly deferred to 
the ENT examination findings as to these complaints.  See 
Willis v. Derwinski, Wilson v. Derwinski, Miller v. West, 
Bloom v. West, Black v. Brown and Evans v. West, supra.

The Board notes that the veteran's claimed loss of sense of 
taste and loss of sense of smell has been associated with 
other diagnosed disability, namely chronic submandibular 
sialadenitis and chronic nasal polyps, and the recent ENT 
examiner said the problem was part of the Samter triad that 
was idiopathic and accordingly there is no basis for his 
claim that claimed loss of sense of taste and loss of sense 
of smell were due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In this regard, the recent VA 
ENT medical specialty examination of record specifically 
associated the veteran's claimed loss of sense of smell and 
loss of sense of taste with the diagnosed chronic nasal 
polyps and the chronic submandibular sialadenitis.  Moreover, 
in his July 1997 written statement, the veteran also 
expressly associated his loss of sense of taste and loss of 
sense of smell with his recurrent sinus tumors.  Thus, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness, manifested in part by 
loss of sense of taste and loss of sense of smell, that can 
be related to service under the provisions of 38 C.F.R. § 
3.317.  As the veteran's claimed disorder has been diagnosed, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
cannot be used to establish service connection.  See 38 
C.F.R. § 3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on a direct basis.  Turning to a 
review of this claim on a direct basis, the Board notes that 
the service medical records are negative for any evidence of 
the claimed diagnosed loss of sense of smell and loss of 
sense of taste disorder.  The evidence of record shows that 
the first objective medical reference to loss of sense of 
taste and smell was not until 1993.  Although the VA general 
medical examiner in January 2004 associated the veteran's 
loss of sense of taste and smell with active military 
service, the VA ENT examiner associated these complaints with 
the diagnosed chronic submandibular sialadenitis and chronic 
nasal polyps, that was part of the Samter triad and was 
idiopathic, and unrelated to active service.  As detailed 
above, the VA general medical examiner expressly deferred to 
the ENT examiner's findings as to the veteran's complaints of 
loss of sense of taste and loss of sense of smell.  Thus, the 
Board finds that the VA ENT examiner's opinion is most 
persuasive, in that the medical specialist provided a 
rationale for his opinon.

While the Board is sympathetic to the veteran's sincere 
belief that his loss of sense of taste and loss of sense of 
smell are related to his period of Gulf War service, and 
notes that he is competent to report symptoms he experienced 
in-service; he is not qualified to render an opinion as to 
whether any current loss of sense of smell and loss of sense 
of taste are related to service.  See Routen v. Brown, supra; 
Espiritu v, Derwinski, 2 Vet. App. at 492.  The objective 
medical evidence, or lack thereof, is more probative in this 
case.

2.  Asthmatic Bronchitis

The veteran further contends that service connection should 
be granted for asthmatic bronchitis, and the evidence of 
record does indicate that he was treated for what was 
diagnosed as allergic bronchitis in February 1992, several 
months prior to his November 1992 discharge.  Thereafter, 
just three months after discharge, in February 1993, the 
veteran was treated by VA for a one-month history of chest 
pain and shortness of breath.  Asthmatic bronchitis was 
diagnosed in March 1993.

The subsequent VA and non-VA medical records reflect the 
veteran's ongoing treatment for asthma.  In January 2004, the 
VA general medical examiner opined that the veteran's 
asthmatic bronchitis was related to his period of active 
military service.  While it is not entirely clear that the 
veteran was actually exposed to sarin gas or, even assuming 
that he was, there is no conclusive evidence that his 
asthmatic bronchitis is due to such exposure.  Nevertheless, 
giving the veteran the benefit of the doubt, and with 
consideration of the competent medical evidence that 
demonstrates his treatment for upper respiratory disorders in 
service and for asthmatic bronchitis within three months of 
his discharge, the Board finds that the evidence of record is 
consistent with the veteran's contentions.

Accordingly, in resolving reasonable doubt in the veteran's 
behalf, the Board concludes that service connection for 
asthmatic bronchitis is in order.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for an undiagnosed illness manifested by 
headaches, loss of sense of taste, and loss of sense of smell 
is denied.

Service connection for asthmatic bronchitis is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



